Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 31, 2015

The Court of Appeals hereby passes the following order:

A15A1409. DONNIE RANEY v. BANK OF AMERICA HOME LOANS.

      This case originated as a dispossessory action in magistrate court. After an
adverse judgment, Donnie Raney sought review before the superior court. The
superior court also ruled against Raney, who then filed this direct appeal. We,
however, lack jurisdiction.
       “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because Raney did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction over this appeal, which
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            03/31/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.